 

Exhibit 10.1

 

SHARE

EXCHANGE AGREEMENT

 

by and among

 

Longbau Group, Inc.

a Delaware corporation

 

and

 

Long Bao Life Technology Co., Ltd

a Taiwanese company

 

and

 

the Shareholders of

Long Bao Life Technology Co., Ltd

and

 

Tsai Ko

 

Dated as of December 29, 2016

 

 

 

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of this 29th day of December, 2016, by and between Longbau
Group, Inc., a Delaware corporation ( “Longbau”), Long Bao Life Technology Co.,
Ltd (“Target”), Tsai Ko (“Tsai Ko”), and the shareholders of Target (the “Target
Shareholders”), upon the following premises:

 

Premises

 

WHEREAS, Longbau is a Delaware corporation registered under the Securities and
Exchange Act of 1934, as amended;

 

WHEREAS, Longbau agrees to acquire 100% of the issued and outstanding shares of
Target from the Target Shareholders in exchange for the issuance of certain
shares of Longbau (the “Exchange”) and the Target Shareholders agree to exchange
their shares of Target on the terms described herein. On the Closing Date (as
defined in Section 4.05), Target will become a wholly-owned subsidiary of
Longbau;

 

WHEREAS, the boards of directors of Longbau and Target have determined, subject
to the terms and conditions set forth in this Agreement, that the transaction
contemplated hereby is desirable and in the best interests of their
stockholders, respectively. This Agreement is being entered into for the purpose
of setting forth the terms and conditions of the proposed acquisition.

 

Agreement

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

ARTICLE I
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF Tsai Ko

 

As an inducement to, and to obtain the reliance of Longbau, except as set forth
in the Target Schedules (as hereinafter defined), Tsai Ko represents and
warrants as of the Closing Date, as defined below, as follows:

 

Section 1.01         Incorporation. Target is a company duly incorporated,
validly existing, and in good standing under the laws of Taiwan and has the
corporate power and is duly authorized under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted. Included in the Target Schedules
are complete and correct copies of the memorandum of association and articles of
association of Target as in effect on the date hereof, as well as true and
correct copies of the Certificate of Incorporation and the Business Registration
Certificate, or equivalent documents. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of Target’s memorandum of association or
articles of association or equivalent documents. Target has taken all actions
required by law, its memorandum of association and articles of association, or
otherwise to authorize the execution and delivery of this Agreement. Target has
full power, authority, and legal capacity and has taken all action required by
law, its memorandum of association and articles of association, and otherwise to
consummate the transactions herein contemplated.

 

 2 

 

 

Section 1.02         Capitalization. The number of shares which Target is
authorized to issue consists of 3,000,000 shares of a single class. There are
3,000,000 shares currently issued and outstanding. The capitalization table of
shareholders and their shares held is listed on Schedule 1.02. The issued and
outstanding shares are validly issued, fully paid, and non-assessable and not
issued in violation of the preemptive or other rights of any person. As of the
Closing Date, no shares of Target’s common stock were reserved for issuance upon
the exercise of outstanding options to purchase the common shares; (iv) no
common shares were reserved for issuance upon the exercise of outstanding
warrants to purchase Target common shares; (v) no shares of preferred stock
authorized or issued; and (vi) no common shares were reserved for issuance upon
the conversion of outstanding convertible notes, debentures or securities. All
outstanding Target common shares have been issued and granted in compliance with
(i) all applicable securities laws and (in all material respects) other
applicable laws and regulations, and (ii) all requirements set forth in any
applicable Contracts.

 

There are no equity securities, partnership interests or similar ownership
interests of any class of any equity security of Target, or any securities
exchangeable or convertible into or exercisable for such equity securities,
partnership interests or similar ownership interests, issued, reserved for
issuance or outstanding. Except as contemplated by this Agreement or as set
forth in Schedule 1.02, there are no subscriptions, options, warrants, equity
securities, partnership interests or similar ownership interests, calls, rights
(including preemptive rights), commitments or agreements of any character to
which Target is a party or by which it is bound obligating Target to issue,
deliver or sell, or cause to be issued, delivered or sold, or repurchase, redeem
or otherwise acquire, or cause the repurchase, redemption or acquisition of, any
shares of capital stock, partnership interests or similar ownership interests of
Target or obligating Target to grant, extend, accelerate the vesting of or enter
into any such subscription, option, warrant, equity security, call, right,
commitment or agreement. There is no plan or arrangement to issue Target common
shares or preferred stock except as set forth in this Agreement.

 

Except as contemplated by this Agreement and except as set forth in Schedule
1.02 hereto, there are no registration rights, and there is no voting trust,
proxy, rights plan, anti-takeover plan or other agreement or understanding to
which Target is a party or by which it is bound with respect to any equity
security of any class of Target, and there are no agreements to which Target is
a party, or which Target has knowledge of, which conflict with this Agreement or
the transactions contemplated herein or otherwise prohibit the consummation of
the transactions contemplated hereunder.

 

Section 1.03          Subsidiaries and Predecessor Corporations. Except as set
forth in the Target Schedule 1.03, Target does not have any subsidiaries, and
does not own, beneficially or of record, any shares of or control any other
corporation. For purposes hereinafter, the term “Target” also includes those
subsidiaries set forth on the Target Schedules.

 

Section 1.04           Financial Statements.

 

(a)          Included in the Target Schedule 1.04 are (i) the balance sheets of
Target as of September 30, 2016, December 31, 2015 and December 31, 2014 and the
related statements of operations, stockholders’ equity and cash flows for the
nine months ended September 30, 2016, the fiscal years ended December 31, 2015
and December 31, 2014 together with the notes to such statements. All such
financial statements have been prepared in accordance with generally accepted
accounting principles consistently applied throughout the periods involved. The
Target balance sheets are true and accurate and present fairly as of their
respective dates the financial condition of Target. The Target balance sheets
are true and accurate and present fairly as of their respective dates the
financial condition of Target. As of the date of such balance sheets, except as
and to the extent reflected or reserved against therein, Target had no
liabilities or obligations (absolute or contingent) which should be reflected in
the balance sheets or the notes thereto prepared in accordance with generally
accepted accounting principles, and all assets reflected therein are properly
reported and present fairly the value of the assets of Target, in accordance
with generally accepted accounting principles. The statements of operations,
stockholders’ equity and cash flows reflect fairly the information required to
be set forth therein by generally accepted accounting principles.

 

 3 

 

 

(b)          Target has duly and punctually paid all governmental fees and
taxation which it has become liable to pay and has duly allowed for all taxation
reasonably foreseeable and is under no liability to pay any penalty or interest
in connection with any claim for governmental fees or taxation and Target has
made any and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
governmental fees and taxation.

 

(c)          The books and records, financial and otherwise, of Target are in
all material aspects complete and correct and have been maintained in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved.

 

(d)          All of Target’s assets are reflected on its financial statements,
and, except as set forth in the Target Schedules or the financial statements of
Target or the notes thereto, Target has no material liabilities, direct or
indirect, matured or unmatured, contingent or otherwise.

 

(e)          Target has no liabilities with respect to the payment of any
federal, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet due and payable;

 

(f)           Target has timely filed all state, federal or local income and/or
franchise tax returns required to be filed by it from inception to the date
hereof. Each of such income tax returns reflects the taxes due for the period
covered thereby, except for amounts which, in the aggregate, are immaterial;

 

(g)          The books and records, financial and otherwise, of Target are in
all material aspects complete and correct and have been maintained in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved; and

 

(h)          All of Target’s assets are reflected on its financial statements,
and, except as set forth in the Target Schedules or the financial statements of
Target or the notes thereto, Target has no material liabilities, direct or
indirect, matured or unmatured, contingent or otherwise.

 

Section 1.05          Information. The information concerning Target set forth
in this Agreement and in the Target Schedules is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading. In addition,
Target has fully disclosed in writing to Longbau (through this Agreement or the
Target Schedules) all information relating to matters involving Target or its
assets or its present or past operations or activities which (i) indicated or
may indicate, in the aggregate, the existence of a greater than $1,000 liability
, (ii) have led or may lead to a competitive disadvantage on the part of Target
or (iii) either alone or in aggregation with other information covered by this
Section, otherwise have led or may lead to a material adverse effect on Target,
its assets, or its operations or activities as presently conducted or as
contemplated to be conducted after the Closing Date, including, but not limited
to, information relating to governmental, employee, environmental, litigation
and securities matters and transactions with affiliates.

 

 4 

 

 

Section 1.06          Options or Warrants. Except as set forth in the Target
Schedule 1.06, there are no existing options, warrants, calls, or commitments of
any character relating to the authorized and unissued stock of Target.

 

Section 1.07          Litigation and Proceedings. Except as disclosed on
Schedule 1.08, there are no actions, suits, proceedings, or investigations
pending or, to the knowledge of Target after reasonable investigation,
threatened by or against Target or affecting Target or its properties, at law or
in equity, before any court or other governmental agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind. Target does not have
any knowledge of any material default on its part with respect to any judgment,
order, injunction, decree, award, rule, or regulation of any court, arbitrator,
or governmental agency or instrumentality or of any circumstances which, after
reasonable investigation, would result in the discovery of such a default.

 

Section 1.08         No Conflict With Other Instruments. The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of any indenture,
mortgage, deed of trust, or other material agreement, or instrument to which
Target is a party or to which any of its assets, properties or operations are
subject.

 

Section 1.09         Compliance With Laws and Regulations. To the best of its
knowledge, Target has complied with all applicable statutes and regulations of
any federal, state, or other governmental entity or agency thereof, except to
the extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of Target or except to
the extent that noncompliance would not result in the occurrence of any material
liability for Target. This compliance includes, but is not limited to, the
filing of all reports to date with federal and state securities authorities.

 

Section 1.10         Approval of Agreement. The Board of Directors, or
equivalent management body, of Target has authorized the execution and delivery
of this Agreement by Target and has approved this Agreement and the transactions
contemplated hereby, and will recommend to the Target Shareholders that the
Exchange be accepted.

 

Section 1.11          Target Schedules. Target has delivered to Longbau the
following schedules, which are collectively referred to as the “Target
Schedules” and which consist of separate schedules dated as of the date of
execution of this Agreement, all certified by the chief executive officer of
Target as complete, true, and correct as of the date of this Agreement in all
material respects:

 

(a)          a schedule containing complete and correct copies of the memorandum
of association and articles of association of Target in effect as of the date of
this Agreement;

 

(b)          a schedule containing the financial statements of Target identified
in paragraph 1.04(a);

 

(c)          a schedule of any exceptions to the representations made herein;
and

 

(d)          a schedule containing the other information requested herein.

 

Target shall cause the Target Schedules and the instruments and data delivered
to Longbau hereunder to be promptly updated after the date hereof up to and
including the Closing Date.

 

Section 1.12          Valid Obligation. This Agreement and all agreements and
other documents executed by Target in connection herewith constitute the valid
and binding obligation of Target, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.

 

 5 

 

 

Section 1.13          Republic of China Laws and Regulations. To the best of
their knowledge, Target and Target’s subsidiaries in the Republic of China
(“ROC”) are in compliance with all applicable ROC laws and regulations. All
material consents, approvals, authorizations or licenses requisite under ROC law
for the due and proper establishment and operation of Target and Target’s
subsidiaries in ROC doing business in the ROC have been duly obtained from the
relevant ROC governmental authorities and are in full force and effect.

 

Section 1.14          Absence of Certain Changes or Events. Since September 30,
2016:

 

(a)          there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of Target or (ii) any damage,
destruction or loss to Target (whether or not covered by insurance) materially
and adversely affecting the business, operations, properties, assets or
condition of Target;

 

(b)          Target has not (i) amended its memorandum of association or
articles of association or equivalent documents except as required by this
Agreement; (ii) declared or made, or agreed to declare or make any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock; (iii) waived any rights of value which in the aggregate are outside of
the ordinary course of business or material considering the business of Target;
(iv) made any material change in its method of management, operation, or
accounting; (v) entered into any transactions or agreements other than in the
ordinary course of business; (vi) made any accrual or arrangement for or payment
of bonuses or special compensation of any kind or any severance or termination
pay to any present or former officer or employee; (vii) increased the rate of
compensation payable or to become payable by it to any of its officers or
directors or any of its salaried employees whose monthly compensation exceed
$1,000; or (viii) made any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement, made to, for or with its officers, directors, or
employees;

 

(c)          Target has not (i) granted or agreed to grant any options,
warrants, or other rights for its stock, bonds, or other corporate securities
calling for the issuance thereof; (ii) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligations or liabilities (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent Target balance sheet and current liabilities incurred since that date in
the ordinary course of business and professional and other fees and expenses in
connection with the preparation of this Agreement and the consummation of the
transaction contemplated hereby; (iv) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights (except assets, properties,
or rights not used or useful in its business which, in the aggregate have a
value of less than $1,000), or canceled, or agreed to cancel, any debts or
claims (except debts or claims which in the aggregate are of a value less than
$1,000); (v) made or permitted any amendment or termination of any contract,
agreement, or license to which it is a party if such amendment or termination is
material, considering the business of Target; or (vi) issued, delivered or
agreed to issue or deliver, any stock, bonds or other corporate securities
including debentures (whether authorized and unissued or held as treasury
stock), except in connection with this Agreement; and

 

 6 

 

 

(d)          To Tsai Ko’s knowledge, Target has not become subject to any law or
regulation which materially and adversely affects, or in the future, may
adversely affect, the business, operations, properties, assets or condition of
Target.

 

Section 1.15          Contracts.

 

(a)          Target is not a party to, and its assets, products, technology and
properties are not bound by, any contract, franchise, license agreement,
agreement, debt instrument or other commitments whether such agreement is in
writing or oral;

 

(b)          Target is not a party to or bound by, and the properties of Target
are not subject to any contract, agreement, other commitment or instrument; any
charter or other corporate restriction; or any judgment, order, writ,
injunction, decree, or award; and

 

(c)           Except as disclosed on Schedule 1.15 Target is not a party to any
oral or written (i) contract for the employment of any officer or employee; (ii)
profit sharing, bonus, deferred compensation, stock option, severance pay,
pension benefit or retirement plan, (iii) agreement, contract, or indenture
relating to the borrowing of money, (iv) guaranty of any obligation, (vi)
collective bargaining agreement; or (vii) agreement with any present or former
officer or director of Target.

 

Section 1.16         Material Transactions or Affiliations. Except as disclosed
herein and in the Target Schedules, there exists no contract, agreement or
arrangement between Target and any predecessor and any person who was at the
time of such contract, agreement or arrangement an officer, director, or person
owning of record or known by Target to own beneficially, 5% or more of the
issued and outstanding common shares of Target and which is to be performed in
whole or in part after the date hereof or was entered into not more than three
years prior to the date hereof. Neither any officer, director, nor 5%
Shareholders of Target has, or has had since inception of Target, any known
interest, direct or indirect, in any such transaction with Target which was
material to the business of Target. Target has no commitment, whether written or
oral, to lend any funds to, borrow any money from, or enter into any other
transaction with, any such affiliated person.

 

Section 1.17          Bank Accounts; Power of Attorney. Set forth in the Target
Schedules is a true and complete list of (a) all accounts with banks, money
market mutual funds or securities or other financial institutions maintained by
Target within the past twelve (12) months, the account numbers thereof, and all
persons authorized to sign or act on behalf of Target, (b) all safe deposit
boxes and other similar custodial arrangements maintained by Target within the
past twelve (12) months, (c) the check ledger for the last 12 months, and (d)
the names of all persons holding powers of attorney from Target or who are
otherwise authorized to act on behalf of Target with respect to any matter,
other than its officers and directors, and a summary of the terms of such powers
or authorizations.

 

Section 1.18          Title to Property. Target does not own or lease any real
property or personal property except as disclosed on Schedule 1.18. There are no
options or other contracts under which Target has a right or obligation to
acquire or lease any interest in real property or personal property except as
disclosed on Schedule 1.18.

 

Section 1.19          Intellectual Property. Target does not own, license or
otherwise have any right, title or interest in any intellectual property except
as disclosed on Schedule 1.19.

 

 7 

 

 

ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF LONGBAU

 

As an inducement to, and to obtain the reliance of Target and the Target
Shareholders, except as set forth in the Longbau Schedules (as hereinafter
defined), Longbau represents and warrants, as of the date hereof and as of the
Closing Date, as follows:

 

Section 2.01          Organization. Longbau is a corporation duly incorporated,
validly existing, and in good standing under the laws of Delaware and has the
corporate power and is duly authorized under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted. Included in the Longbau
Schedules are complete and correct copies of the certificate of incorporation
and bylaws of Longbau (the “Articles”) as in effect on the date hereof. The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of Longbau’s
certificate of incorporation or Articles. Longbau has taken all action required
by law, its certificate of incorporation, its Articles, or otherwise to
authorize the execution and delivery of this Agreement, and Longbau has full
power, authority, and legal right and has taken all action required by law, its
certificate of incorporation, Articles, or otherwise to consummate the
transactions herein contemplated.

 

Section 2.02           Capitalization.

 

(a)          Longbau’s authorized capitalization consists of (a) 100,000,000
shares of common stock, par value $0.0001 per share, of which 30,000,000 shares
are issued and outstanding. All issued and outstanding shares are legally
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any person. As of the Closing Date, no shares of
Longbau’s common stock were reserved for issuance upon the exercise of
outstanding options to purchase the common shares; (iv) no common shares were
reserved for issuance upon the exercise of outstanding warrants to purchase
Longbau common shares; (v) no shares of preferred stock authorized or issued;
and (vi) no common shares were reserved for issuance upon the conversion of
outstanding convertible notes, debentures or securities. All outstanding Longbau
common shares have been issued and granted in compliance with (i) all applicable
securities laws and (in all material respects) other applicable laws and
regulations, and (ii) all requirements set forth in any applicable Contracts.

 

(b)          There are no equity securities, partnership interests or similar
ownership interests of any class of any equity security of Longbau, or any
securities exchangeable or convertible into or exercisable for such equity
securities, partnership interests or similar ownership interests, issued,
reserved for issuance or outstanding. Except as contemplated by this Agreement
or as set forth in Schedule 2.02, there are no subscriptions, options, warrants,
equity securities, partnership interests or similar ownership interests, calls,
rights (including preemptive rights), commitments or agreements of any character
to which Longbau is a party or by which it is bound obligating Longbau to issue,
deliver or sell, or cause to be issued, delivered or sold, or repurchase, redeem
or otherwise acquire, or cause the repurchase, redemption or acquisition of, any
shares of capital stock, partnership interests or similar ownership interests of
Longbau or obligating Longbau to grant, extend, accelerate the vesting of or
enter into any such subscription, option, warrant, equity security, call, right,
commitment or agreement. There is no plan or arrangement to issue Longbau common
shares or preferred stock except as set forth in this Agreement.

 

Except as contemplated by this Agreement and except as set forth in Schedule
2.02 hereto, there are no registration rights, and there is no voting trust,
proxy, rights plan, anti-takeover plan or other agreement or understanding to
which Longbau is a party or by which it is bound with respect to any equity
security of any class of Longbau, and there are no agreements to which Longbau
is a party, or which Longbau has knowledge of, which conflict with this
Agreement or the transactions contemplated herein or otherwise prohibit the
consummation of the transactions contemplated hereunder.

 

 8 

 

 

Section 2.03          Subsidiaries and Predecessor Corporations. Save as
otherwise provided in Schedule 2.03 Longbau does not have any predecessor
corporation(s), no subsidiaries, and does not own, beneficially or of record,
any shares of any other corporation.

 

Section 2.04           Financial Statements.

 

(a)          Included in the Longbau Schedules are (i) the audited balance
sheets of Longbau its subsidiary as of December 31, 2015 and December 31, 2014
and the related audited statements of operations, stockholders’ equity and cash
flows for the twelve months ended December 31, 2015 and December 31, 2014,
together with the notes to such statements and (ii) the unaudited balance sheets
of Longbau as of September 30, 2016 and the related unaudited statements of
operations, stockholders’ equity and cash flows for the nine month period ending
September 30, 2016;

 

(b)          All such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved. The Longbau balance sheets are true and accurate and present
fairly as of their respective dates the financial condition of Longbau. As of
the date of such balance sheets, except as and to the extent reflected or
reserved against therein, Longbau had no liabilities or obligations (absolute or
contingent) which should be reflected in the balance sheets or the notes thereto
prepared in accordance with generally accepted accounting principles, and all
assets reflected therein are properly reported and present fairly the value of
the assets of Longbau, in accordance with generally accepted accounting
principles. The statements of operations, stockholders’ equity and cash flows
reflect fairly the information required to be set forth therein by generally
accepted accounting principles;

 

(c)          The books and records, financial and otherwise, of Longbau are in
all material aspects complete and correct and have been maintained in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved; and

 

(d)          All of Longbau’s assets are reflected on its financial statements,
and, except as set forth in the Longbau Schedules or the financial statements of
Longbau or the notes thereto, Longbau has no material liabilities, direct or
indirect, matured or unmatured, contingent or otherwise.

 

Section 2.05          Information. The information concerning Longbau set forth
in this Agreement and the Longbau Schedules is complete and accurate in all
material respects and does not contain any untrue statements of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.

 

Section 2.06          Options or Warrants. Except as set forth on Schedule 2.06,
there are no existing options, warrants, calls, or commitments of any character
relating to the authorized and unissued stock of Longbau.

 

Section 2.07          Absence of Certain Changes or Events. Since September 30,
2016:

 

(a)          there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of Longbau or (ii) any damage,
destruction or loss to Longbau (whether or not covered by insurance) materially
and adversely affecting the business, operations, properties, assets or
condition of Longbau;

 

 9 

 

 

Section 2.08          Litigation and Proceedings. There are no actions, suits,
proceedings or investigations pending or, to the knowledge of Longbau after
reasonable investigation, threatened by or against Longbau or affecting Longbau
or its properties, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign, or before any arbitrator of any
kind except as disclosed in the Longbau Schedule 2.08. Longbau has no knowledge
of any default on its part with respect to any judgment, order, writ,
injunction, decree, award, rule or regulation of any court, arbitrator, or
governmental agency or instrumentality or any circumstance which after
reasonable investigation would result in the discovery of such default.

 

Section 2.09         No Conflict With Other Instruments. The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of, any indenture,
mortgage, deed of trust, or other material agreement or instrument to which
Longbau is a party or to which any of its assets, properties or operations are
subject.

 

Section 2.10          Compliance With Laws and Regulations. To the best of
Longbau’s knowledge, Longbau has complied with all applicable statutes and
regulations of any federal, state, or other applicable governmental entity or
agency thereof. This compliance includes, but is not limited to, the filing of
all reports to date with federal and state securities authorities.

 

Section 2.11          Approval of Agreement. The Board of Directors of Longbau
has authorized the execution and delivery of this Agreement by Longbau and has
approved this Agreement and the transactions contemplated hereby.

 

Section 2.12          Longbau Schedules. Longbau has delivered to Target the
following schedules, which are collectively referred to as the “Longbau
Schedules” and which consist of separate schedules, which are dated the date of
this Agreement, all certified by the chief executive officer of Longbau to be
complete, true, and accurate in all material respects as of the date of this
Agreement.

 

(a)          a schedule containing complete and accurate copies of the articles
of incorporation and bylaws of Longbau as in effect as of the date of this
Agreement;

 

(b)          a schedule containing the financial statements of Longbau
identified in paragraph 2.04(a) and (b);

 

(c)          a schedule setting forth a description of any material adverse
change in the business, operations, property, inventory, assets, or condition of
Longbau since September 31, 2016, required to be provided pursuant to section
2.07 hereof; and

 

(d)          a schedule setting forth any other information, together with any
required copies of documents, required to be disclosed in the Longbau Schedules
by Sections 2.01 through 2.13.

 

Longbau shall cause the Longbau Schedules and the instruments and data delivered
to Target hereunder to be promptly updated after the date hereof up to and
including the Closing Date.

 

Section 2.13          Valid Obligation. This Agreement and all agreements and
other documents executed by Longbau in connection herewith constitute the valid
and binding obligation of Longbau, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.

 

 10 

 

 

Section 2.14           SEC Filings; Financial Statements. 

 

(a)          Longbau has made available to Target a correct and complete copy,
or there has been available on EDGAR, copies of each report, registration
statement and definitive proxy statement filed by Longbau with the SEC for the
24 months prior to the date of this Agreement (the “Longbau SEC Reports”),
which, to Longbau’s knowledge, are all the forms, reports and documents filed by
Longbau with the SEC for the 24 months or applicable period prior to the date of
this Agreement. As of their respective dates, the Longbau SEC Reports: (i) were
prepared in accordance and complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
the rules and regulations of the SEC thereunder applicable to such Longbau SEC
Reports, and (ii) did not at the time they were filed (and if amended or
superseded by a filing prior to the date of this Agreement then on the date of
such filing and as so amended or superceded) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

(b)          Each set of financial statements (including, in each case, any
related notes thereto) contained in the Longbau SEC Reports comply as to form in
all material respects with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with U.S. GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto) and each fairly presents in all material respects the
financial position of Longbau at the respective dates thereof and the results of
its operations and cash flows for the periods indicated, except that the
unaudited interim financial statements were or are subject to normal adjustments
which were not or are not expected to have a material adverse effect upon the
business, prospects, management, properties, operations, condition (financial or
otherwise) or results of operations of Longbau, taken as a whole (“Material
Adverse Effect”).

 

Section 2.15          Exchange Act Compliance. Longbau is in compliance with,
and current in, all of the reporting, filing and other requirements under the
Exchange Act, the common shares have been registered under Section 12(g) of the
Exchange Act, and Longbau is in compliance with all of the requirements under,
and imposed by, Section 12(g) of the Exchange Act, except where a failure to so
comply is not reasonably likely to have a Material Adverse Effect on Longbau.

 

ARTICLE III

Representations and Warranties of

THE Target Shareholders

 

The Target Shareholders hereby represents and warrants, severally and solely, to
Longbau as follows.

 

Section 3.01          Good Title. Each of the Target Shareholders is the record
and beneficial owner, and has good title to his Target shares, with the right
and authority to sell and deliver such Target common shares, free and clear of
all liens, claims, charges, encumbrances, pledges, mortgages, security
interests, options, rights to acquire, proxies, voting trusts or similar
agreements, restrictions on transfer or adverse claims of any nature whatsoever.
Upon delivery of any certificate or certificates duly assigned, representing the
same as herein contemplated and/or upon registering of Longbau as the new owner
of such Target common shares in the share register of Target, Longbau will
receive good title to such Target common shares, free and clear of all liens.

 

Section 3.02          Power and Authority. Each of the Target Shareholders has
the legal power, capacity and authority to execute and deliver this Agreement to
consummate the transactions contemplated by this Agreement, and to perform his
obligations under this Agreement. This Agreement constitutes a legal, valid and
binding obligation of the Target Shareholders, enforceable against the Target
Shareholders in accordance with the terms hereof.

 

 11 

 

 

Section 3.03          No Conflicts. The execution and delivery of this Agreement
by the Target Shareholders and the performance by the Target Shareholders of
their obligations hereunder in accordance with the terms hereof: (a) will not
require the consent of any third party or governmental entity under any laws;
(b) will not violate any laws applicable to the Target Shareholders and (c) will
not violate or breach any contractual obligation to which the Target
Shareholders are a party.

 

Section 3.04          Finder’s Fee. Each of the Target Shareholders represents
and warrants that it has not created any obligation for any finder’s, investment
banker’s or broker’s fee in connection with the Exchange.

 

Section 3.05          Purchase Entirely for Own Account. The Exchange Shares (as
defined in Section 4.01 herein) proposed to be acquired by each of the Target
Shareholders hereunder will be acquired for investment for its own account, and
not with a view to the resale or distribution of any part thereof, and each of
the Target Shareholders has no present intention of selling or otherwise
distributing the Exchange Shares, except in compliance with applicable
securities laws.

 

Section 3.06            Acquisition of Exchange Shares for Investment.

 

(a)          Each Target Shareholder is acquiring the Exchange Shares for
investment for Target Shareholder’s own account and not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof, and each
Target Shareholder has no present intention of selling, granting any
participation in, or otherwise distributing the same. Each Target Shareholder
further represents that he or she does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Exchange Shares.

 

(b)          Each Target Shareholder represents and warrants that he or she: (i)
can bear the economic risk of his respective investments, and (ii) possesses
such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the investment in Longbau and its
securities.

 

(c)          Each Target Shareholder who is not a “U.S. Person” as defined in
Rule 902(k) of Regulation S of the Securities Act (“Regulation S”) (each a
“Non-U.S. Shareholder”) understands that the Exchange Shares are not registered
under the Securities Act and that the issuance thereof to such Target
Shareholder is intended to be exempt from registration under the Securities Act
pursuant to Regulation S. Each Non-U.S. Shareholder has no intention of becoming
a U.S. Person and certifies that such Shareholder will only transfer the
Exchange Shares in accordance with Regulation S, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration.
Each Non U.S. Person, also certifies and agrees that hedging transactions may
not be conducted unless in compliance with the Securities Act. At the time of
the origination of contact concerning this Agreement and the date of the
execution and delivery of this Agreement, each Non-U.S. Shareholder was outside
of the United States. Each certificate representing the Exchange Shares shall be
endorsed with the following legends, in addition to any other legend required to
be placed thereon by applicable federal or state securities laws:

 

“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT of 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”

 

 12 

 

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

(d)          Each Target Shareholder who is a “U.S. Person” as defined in Rule
902(k) of Regulation S understands that the Exchange Shares are not registered
under the Securities Act and that the issuance thereof to such Target
Shareholder is intended to be exempt from registration under the Securities Act
pursuant to Regulation D promulgated thereunder (“Regulation D”). Each Target
Shareholder represents and warrants that he is an “accredited investor” as such
term is defined in Rule 501 of Regulation D or, if not an accredited investor,
that such Target Shareholder otherwise meets the suitability requirements of
Regulation D and Section 4(2) of the Securities Act (“Section 4(2)”). Each
Target Shareholder agrees to provide documentation to Longbau prior to Closing
as may be requested by Longbau to confirm compliance with Regulation D and/or
Section 4(2), including, without limitation, a letter of investment intent or
similar representation letter and a completed investor questionnaire. Each
certificate representing the Exchange Shares issued to such Target Shareholder
shall be endorsed with the following legends, in addition to any other legend
required to be placed thereon by applicable federal or state securities laws:

 

“THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT of 1933, AS AMENDED (“SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS.”

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT WITH RESPECT TO SUCH SECURITY SHALL THEN BE IN EFFECT
AND SUCH TRANSFER HAS BEEN QUALIFIED UNDER ALL APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS, OR AN EXEMPTION THEREFROM SHALL BE AVAILABLE UNDER THE ACT AND
SUCH LAWS.”

 

(e)          Each Target Shareholder acknowledges that neither the SEC, nor the
securities regulatory body of any state or other jurisdiction, has received,
considered or passed upon the accuracy or adequacy of the information and
representations made in this Agreement.

 

(f)           Each Target Shareholder acknowledges that he has carefully
reviewed such information as he has deemed necessary to evaluate an investment
in Longbau and its securities, and, that all information required to be
disclosed to such Target Shareholder under Regulation D has been furnished to
such Target Shareholder by Longbau. To the full satisfaction of each Target
Shareholder, he has been furnished all materials that he has requested relating
to Longbau and the issuance of the Exchange Shares hereunder, and each Target
Shareholder has been afforded the opportunity to ask questions of Longbau’s
representatives to obtain any information necessary to verify the accuracy of
any representations or information made or given to the Target Shareholders.
Notwithstanding the foregoing, nothing herein shall derogate from or otherwise
modify the representations and warranties of Longbau set forth in this
Agreement, on which each of the Target Shareholders have relied in making an
exchange of his shares Target for the Exchange Shares.

 

 13 

 

 

(g)          Each Target Shareholder understands that the Exchange Shares may
not be sold, transferred, or otherwise disposed of without registration under
the Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Exchange Shares or any available
exemption from registration under the Securities Act, the Exchange Shares may
have to be held indefinitely. Each Target Shareholder further acknowledges that
the Exchange Shares may not be sold pursuant to Rule 144 promulgated under the
Securities Act unless all of the conditions of Rule 144 are satisfied
(including, without limitation, Longbau’s compliance with the reporting
requirements under the Securities Exchange Act of 1934, as amended (“Exchange
Act”)).

 

(h)          The Target Shareholder agrees that, notwithstanding anything
contained herein to the contrary, the warranties, representations, agreements
and covenants of the Target Shareholder under this Section 3.06 shall survive
the Closing.

 

Section 3.07         Additional Legend; Consent. Additionally, the Exchange
Shares will bear any legend required by the “blue sky” laws of any state to the
extent such laws are applicable to the securities represented by the certificate
so legended. Each of the Target Shareholders consents to Longbau making a
notation on its records or giving instructions to any transfer agent of Exchange
Shares in order to implement the restrictions on transfer of the Exchange
Shares.

 

ARTICLE IV
PLAN OF EXCHANGE

 

Section 4.01          The Exchange. On the terms and subject to the conditions
set forth in this Agreement, on the Closing Date, each of the Target
Shareholders who has elected to accept the exchange offer described herein by
executing this Agreement, shall assign, transfer and deliver, free and clear of
all liens, pledges, encumbrances, charges, restrictions or known claims of any
kind, nature, or description, the number of shares of Target set forth on the
Target Schedules attached hereto, constituting all of the shares of Target held
by such shareholder; the objective of such Exchange being the acquisition by
Longbau of not less than 100% of the issued and outstanding shares of Target. In
exchange for the transfer of such securities by the Target Shareholders, Longbau
shall issue to the Target Shareholders, their affiliates or assigns, a total of
250,000 shares of Longbau’s common stock pursuant to Table 1 attached hereto,
representing approximately 0.8% of the total common shares of Longbau (prior to
the transaction), for all of the outstanding shares of Target held by the Target
Shareholders (the “Exchange Shares”). At the Closing Date, each of the Target
Shareholders shall, on surrender of their certificate or certificates
representing his Target shares to Longbau or its registrar or transfer agent, be
entitled to receive a certificate or certificates evidencing his proportionate
interest in the Exchange Shares.

 

Upon consummation of the transaction contemplated herein, all of the issued and
outstanding shares of Target shall be held by Longbau.

 

Section 4.02         Closing. The closing (the “Closing” or the “Closing Date”)
of the transactions contemplated by this Agreement shall occur on December 29,
2016. Such Closing shall take place at a mutually agreeable time and place, and
be conditioned upon all of the conditions of the Offering being met.

 

Section 4.03          Closing Events. At the Closing, Longbau, Target, Tsai Ko
and the Target Shareholders shall execute, acknowledge, and deliver (or shall
ensure to be executed, acknowledged, and delivered), any and all certificates,
opinions, financial statements, schedules, agreements, resolutions, rulings or
other instruments required by this Agreement to be so delivered at or prior to
the Closing, together with such other items as may be reasonably requested by
the parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.

 

 14 

 

 

Section 4.04          Termination. This Agreement may be terminated by the Board
of Directors of Target or Longbau only in the event that Longbau or Target does
not meet the conditions precedent set forth in Articles VI and VII. If this
Agreement is terminated pursuant to this section, this Agreement shall be of no
further force or effect, and no obligation, right or liability shall arise
hereunder.

 

ARTICLE V
SPECIAL COVENANTS

 

Section 5.01          Regulation S Compliance. Longbau agrees to refuse to
register any transfer of shares issued pursuant to this Agreement pursuant to
Regulation S if such transfer was not made in accordance with Regulation S,
pursuant to registration under the Securities Act, or pursuant to an available
exemption from registration.

 

Section 5.02          Delivery of Books and Records. At the Closing, Target
shall deliver to Longbau, the originals of the corporate minute books, books of
account, contracts, records, and all other books or documents of Target which is
now in the possession of Target or its representatives.

 

Section 5.03          Third Party Consents and Certificates. Longbau and Target
agree to cooperate with each other in order to obtain any required third party
consents to this Agreement and the transactions herein contemplated.         

 

Section 5.04           Indemnification.

 

(a)          Tsai Ko hereby agrees to indemnify Longbau, and each of the
officers, agents and directors of Longbau as of the date of execution of this
Agreement against any loss, liability, claim, damage, or expense (including, but
not limited to, any and all expense whatsoever reasonably incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever) (the “Loss”), to which it or they may
become subject arising out of or based on any inaccuracy appearing in or
misrepresentations made under Articles I and III of this Agreement. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement for one year following the Closing.

 

(b)          Longbau hereby agrees to indemnify Target, Tsai Ko and each of the
officers, agents, and directors of Target and the Target Shareholders as of the
date of execution of this Agreement against any Loss to which it or they may
become subject arising out of or based on any inaccuracy appearing in or
misrepresentation made under Article II of this Agreement. The indemnification
provided for in this paragraph shall survive the Closing and consummation of the
transactions contemplated hereby and termination of this Agreement for one year
following the Closing.

 

Section 5.06           The Acquisition of Longbau Common Shares. Longbau and
Target understand and agree that the consummation of this Agreement including
the issuance of the Longbau common shares to the Target Shareholders in exchange
for the Target Shares as contemplated hereby constitutes the offer and sale of
securities under the Securities Act and applicable state statutes. Longbau and
Target agree that such transactions shall be consummated in reliance on
exemptions from the registration and prospectus delivery requirements of such
statutes, which depend, among other items, on the circumstances under which such
securities are acquired.

 

 15 

 

 

(a)          In connection with the transaction contemplated by this Agreement,
Longbau and Target shall each file, with the assistance of the other and their
respective legal counsel, such notices, applications, reports, or other
instruments as may be deemed by them to be necessary or appropriate in an effort
to document reliance on such exemptions, and the appropriate regulatory
authority in the states where the shareholders of Target reside unless an
exemption requiring no filing is available in such jurisdictions, all to the
extent and in the manner as may be deemed by such parties to be appropriate.

 

(b)          In order to more fully document reliance on the exemptions as
provided herein, Target, the Target Shareholders, and Longbau shall execute and
deliver to the other, at or prior to the Closing, such further letters of
representation, acknowledgment, suitability, or the like as Target or Longbau
and their respective counsel may reasonably request in connection with reliance
on exemptions from registration under such securities laws.

 

(c)          The Target Shareholders acknowledge that the basis for relying on
exemptions from registration or qualifications are factual, depending on the
conduct of the various parties, and that no legal opinion or other assurance
will be required or given to the effect that the transactions contemplated
hereby are in fact exempt from registration or qualification.

 

ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF Longbau

 

The obligations of Longbau under this Agreement are subject to the satisfaction,
at or before the Closing Date, of the following conditions:

 

Section 6.01          Accuracy of Representations and Performance of Covenants.
The representations and warranties made by Tsai Ko in this Agreement were true
when made and shall be true at the Closing Date with the same force and effect
as if such representations and warranties were made at and as of the Closing
Date (except for changes therein permitted by this Agreement). Target shall have
performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by Target prior to or at the Closing.
Longbau shall be furnished with a certificate, signed by a duly authorized
executive officer of Target and dated the Closing Date, to the foregoing effect.

 

Section 6.02         Approval by Target Shareholders. The Exchange shall have
been approved by the requisite number of Target Shareholders as required by
applicable law.

 

Section 6.03         No Governmental Prohibition. No order, statute, rule,
regulation, executive order, injunction, stay, decree, judgment or restraining
order shall have been enacted, entered, promulgated or enforced by any court or
governmental or regulatory authority or instrumentality which prohibits the
consummation of the transactions contemplated hereby.

 

Section 6.04           Consents. All consents, approvals, waivers or amendments
pursuant to all contracts, licenses, permits, trademarks and other intangibles
in connection with the transactions contemplated herein, or for the continued
operation of Target after the Closing Date on the basis as presently operated
shall have been obtained.

 

Section 6.05         Other Items. Longbau shall have received such further
documents, certificates or instruments relating to the transactions contemplated
hereby as Longbau may reasonably request.

 

 16 

 

 

ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF Target
AND THE Target Shareholders

 

The obligations of Target and the Target Shareholders under this Agreement are
subject to the satisfaction, at or before the Closing Date, of the following
conditions:

 

Section 7.01          Accuracy of Representations and Performance of Covenants.
The representations and warranties made by Longbau in this Agreement were true
when made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing Date.
Additionally, Longbau shall have performed and complied with all covenants and
conditions required by this Agreement to be performed or complied with by
Longbau. Target shall be furnished with a certificate, signed by a duly
authorized executive officer of Longbau and dated the Closing Date, to the
foregoing effect.

 

Section 7.02          No Governmental Prohibition. No order, statute, rule,
regulation, executive order, injunction, stay, decree, judgment or restraining
order shall have been enacted, entered, promulgated or enforced by any court or
governmental or regulatory authority or instrumentality which prohibits the
consummation of the transactions contemplated hereby.

 

Section 7.03          Consents. All consents, approvals, waivers or amendments
pursuant to all contracts, licenses, permits, trademarks and other intangibles
in connection with the transactions contemplated herein, or for the continued
operation of Longbau after the Closing Date on the basis as presently operated
shall have been obtained.

 

Section 7.04          Other Items. Target shall have received further opinions,
documents, certificates, or instruments relating to the transactions
contemplated hereby as Target may reasonably request.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.01          Brokers. Longbau and Target agree that, except as set out
on Schedule 8.01 attached hereto, there were no finders or brokers involved in
bringing the parties together or who were instrumental in the negotiation,
execution or consummation of this Agreement. Longbau and Target agree to
indemnify the other against any claim by any third person other than those
described above for any commission, brokerage, or finder’s fee arising from the
transactions contemplated hereby based on any alleged agreement or understanding
between the indemnifying party and such third person, whether express or implied
from the actions of the indemnifying party.

 

Section 8.02          Governing Law. This Agreement shall be governed by,
enforced, and construed under and in accordance with the laws of the United
States of America and, with respect to the matters of state law, with the laws
of the State of Delaware. Venue for all matters shall be in San Francisco,
California, without giving effect to principles of conflicts of law thereunder.
Each of the parties (a) irrevocably consents and agrees that any legal or
equitable action or proceedings arising under or in connection with this
Agreement shall be brought exclusively in the federal courts of the United
States. By execution and delivery of this Agreement, each party hereto
irrevocably submits to and accepts, with respect to any such action or
proceeding, generally and unconditionally, the jurisdiction of the aforesaid
court, and irrevocably waives any and all rights such party may now or hereafter
have to object to such jurisdiction.

 

Section 8.03          Notices. Any notice or other communications required or
permitted hereunder shall be in writing and shall be sufficiently given if
personally delivered to it or sent by telecopy, overnight courier or registered
mail or certified mail, postage prepaid, addressed as follows:

 

 17 

 

 

If to Target and Target Shareholders, to:

 

Tsai Ko

No.100-11, Sec. 1, Zhongqing Rd.,

North Dist., Taichung City 404,

Taiwan (R.O.C.)

 

If to Longbau, to:

 

Secretary

No.100-11, Sec. 1, Zhongqing Rd.,

North Dist., Taichung City 404,

Taiwan (R.O.C.)

 

With copies to (which shall not constitute notice):

 

Ryan Nail, Esq.

The Nail Law Group

475 Sansome St.

Suite 1850

San Francisco, CA 94960

 

If to the Tsai Ko, to:

 

Tsai Ko

No.100-11, Sec. 1, Zhongqing Rd.,

North Dist., Taichung City 404,

Taiwan (R.O.C.)

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.

 

Section 8.04          Attorney’s Fees. In the event that either party institutes
any action or suit to enforce this Agreement or to secure relief from any
default hereunder or breach hereof, the prevailing party shall be reimbursed by
the losing party for all costs, including reasonable attorney’s fees, incurred
in connection therewith and in enforcing or collecting any judgment rendered
therein.

 

 18 

 

 

Section 8.05         Confidentiality. Each party hereto agrees with the other
that, unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement. In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.

 

Section 8.06         Public Announcements and Filings. Unless required by
applicable law or regulatory authority, none of the parties will issue any
report, statement or press release to the general public, to the trade, to the
general trade or trade press, or to any third party (other than its advisors and
representatives in connection with the transactions contemplated hereby) or file
any document, relating to this Agreement and the transactions contemplated
hereby, except as may be mutually agreed by the parties. Copies of any such
filings, public announcements or disclosures, including any announcements or
disclosures mandated by law or regulatory authorities, shall be delivered to
each party at least one (1) business day prior to the release thereof.

 

Section 8.07          Schedules; Knowledge. Each party is presumed to have full
knowledge of all information set forth in the other party’s schedules delivered
pursuant to this Agreement.

 

Section 8.08          Third Party Beneficiaries. This contract is strictly
between Longbau, Target, the Target Shareholders and Tsai Ko, and, except as
specifically provided, no director, officer, stockholder (other than the Target
Shareholders and Tsai Ko), employee, agent, independent contractor or any other
person or entity shall be deemed to be a third party beneficiary of this
Agreement.

 

Section 8.09         Expenses. Subject to Article VI and VII above, whether or
not the Exchange is consummated, each of Longbau and Target will bear their own
respective expenses, including legal, accounting and professional fees, incurred
in connection with the Exchange or any of the other transactions contemplated
hereby.

 

Section 8.10          Entire Agreement. This Agreement represents the entire
agreement between the parties relating to the subject matter thereof and
supersedes all prior agreements, understandings and negotiations, written or
oral, with respect to such subject matter.

 

Section 8.11          Survival; Termination. The representations, warranties,
and covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of one year.

 

Section 8.12          Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.

 

Section 8.13          Amendment or Waiver. Every right and remedy provided
herein shall be cumulative with every other right and remedy, whether conferred
herein, at law, or in equity, and may be enforced concurrently herewith, and no
waiver by any party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing. At any time prior to the Closing Date, this
Agreement may by amended by a writing signed by all parties hereto, with respect
to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance may be extended by a writing
signed by the party or parties for whose benefit the provision is intended.

 

 19 

 

 

Section 8.14           Best Efforts. Subject to the terms and conditions herein
provided, each party shall use its best efforts to perform or fulfill all
conditions and obligations to be performed or fulfilled by it under this
Agreement so that the transactions contemplated hereby shall be consummated as
soon as practicable. Each party also agrees that it shall use its best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this Agreement and the transactions contemplated
herein.

 

[Signature Pages Follow]

 

 20 

 

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.

 

  Longbau Group, Inc.         By:       Name: Tsai Ko     Title:   Chief
Executive Officer,         And           By:       Name: Chih-Wei Huang    
Title:   Secretary         Long Bao Life Technology Co., Ltd:         By:      
Name: Tsai Ko     Title:  Chief Executive Officer         Tsai Ko          
Name: Tsai Ko

 

 21 

 

 

Approved and Accepted by the Target Shareholders:

 

      Name: Tsai Ko           Name: Yueh-Kuei Ko           Name: Chi-Chang Hsieh
          Name: Ming-Ching Ko           Name: Hsiu-Ju Lin           Name:
Kai-Hsiang Tu           Name: Ching-Fei Tsai

 

 22 

 

 

Table 1:

 

Name  Target
Shares   Longbau
Exchange
Shares  KO, TSAI   360,000    30,000  KO, YUEH-KUEI   537,000    44,750  HSIEH,
CHI-CHANG   150,000    12,500  KO, MING-CHING   383,000    31,917  LIN, HSIU-JU 
 600,000    50,000  TU, KAI-HSIANG   370,000    30,833  TSAI, CHING-FEI 
 600,000    50,000  Total   3,000,000    250,000 

 

 23 

 

 

Long Bao Life Technology Co., Ltd (“Target”)

Share Exchange Agreement

Target Schedules

December 29, 2016

Section 1.02

Capitalization Table:

 

Name  Target
Percentage   Target
Shares  KO, TSAI   12.00%   360,000  KO, YUEH-KUEI   17.90%   537,000  HSIEH,
CHI-CHANG   5.00%   150,000  KO, MING-CHING   12.77%   383,000  LIN, HSIU-JU 
 20.00%   600,000  TU, KAI-HSIANG   12.33%   370,000  TSAI, CHING-FEI   20.00% 
 600,000  Total   100.00%   3,000,000 

 

Section 1.03

Subsidiaries

None.

 

Section 1.04

Financial Statements

Attached

 

Section 1.08

Litigation and Proceedings

None

 

Section 1.18

Owned and Leased Real Estate

None.

 

Section 1.19

Owned Intellectual Property

 

Registered Republic of China Trademark: Long Bao Life Technology Co., Ltd

 

 B-1 

 

 

Longbau, inc. (“Longbau”)

Share Exchange Agreement

Longbau Schedules

December 29, 2016

 

Section 2.03

Subsidiaries

Longbau Group Limited – Hong Kong

Longbau Management Consulting LLC – Taiwan

 

Section 2.04

Financial Statements

See SEC filings.

 

Section 2.07

Absence of Certain Changes or Events

None.

 

Section 2.08

Litigation and Proceedings

None.

 

 B-2 

